DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2015/0163829 A1 to Li et al. (hereinafter “Li”) discloses a random access method and random access system for a terminal in a high-speed mobile environment are provided. Wherein, the method comprises: selecting a random access preamble format according to a preset cell coverage radius target value; judging whether using a restricted set of cyclic shift quantities pre-configured satisfies a requirement of the cell coverage radius target value under the selected random access preamble format; if not satisfying, selecting a cyclic shift quantity which satisfies the requirement of the cell coverage radius target value from a unrestricted set of the cyclic shift quantities pre-configured; and generating a random access signal according to the cyclic shift quantity and a pre-configured mother code, and performing access using the random access signal. Through the above-mentioned technical scheme, the embodiment of the present document provides a more perfect random access method and random access system for a terminal in a high-speed mobile environment. Li does not explicitly disclose a method, comprising: receiving, by a device, first information from a network device, wherein the first information indicates a first parameter for generating a random access preamble sequence; receiving, by the device, second information from the network device, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 23-44 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476      


                                                                                                                                                                                                  /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476